Citation Nr: 1129511	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  06-24 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and former spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from November 1968 through January 1973, and from September 1974 through March 1976.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  The Board Remanded the reopened claim of entitlement to service connection for a seizure disorder in October 2007.  

The Veteran requested a Travel Board hearing.  The requested hearing was conducted by the undersigned Veterans Law Judge in May 2007.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the history portion of the April 2008 VA examination regarding the etiology of a seizure disorder, the examiner stated, "There is no history of head trauma."  However, the Veteran's service treatment records disclose that the Veteran was treated for a headache and neck pain in November 1975 following an automobile accident in which objective abrasions to the right frontal area were noted.  In February 1976, the Veteran was treated for headaches.  At that time, the Veteran reported having been hit in the head with a hammer a few weeks prior to seeking treatment.  Additionally, the service treatment records note that the Veteran was treated for complaints of "blackouts" in November 1969, which were attributed at that time to orthostatic hypotension.  There is no discussion of these facts in the April 2008 report of examination.  An addendum to the April 2008 VA examination is required to ensure the adequacy of the opinion.  38 C.F.R. § 3.159 (2010).  

In a January 2004 statement from the Veteran's primary care physician at the VA Pahrump Clinic, the provider noted that the Veteran's medications for PTSD and depression "while somewhat arresting the severity of mental illness also contribute to his disabilities."  As the Veteran has been granted service connection for PTSD, this statement suggests that there may be a connection between the Veteran's currently diagnosed seizure disorder and PTSD.  Unfortunately, the examiner who conducted the April 2008 VA examination did not address the likelihood that the medications used to treat the Veteran's service-connected disabilities might affect a seizure disorder.  This aspect of the claim must be addressed, as well as the Veteran's lay contentions regarding a relationship between his PTSD and the seizure disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether he has been treated by any non-VA providers for any claimed disorder since April 2008.  Obtain any identified records.

2.  Obtain the Veteran's VA clinical records since April 2008, when the VA examination was conducted.  

3.  Afford the Veteran an opportunity to identify any other evidence he believes may assist him to substantiate his claim.

4.  Request a new VA examination by a new examiner different that the person who conducted the April 2008 VA examination.  The examination report must separately address each question below in order that the Board may obtain an opinion as to the onset and etiology of a seizure disorder.  The claims folder and a copy of this Remand should be made available to each examiner for review in connection with each examination.  The examiner should obtain a complete history from the Veteran, review the entire claims file, and should indicate, in each examination report, that such review was performed.  In particular, the examiner should discuss the Veteran's in service history of treatment for loss of consciousness in November 1969; the automobile accident of late 1975 wherein the veteran had abrasions of the face and resultant neck pain, and the complained of headaches reported in early 1976.  The examiner should discuss the Veteran's post-service history, including the lay reports that the Veteran manifested jerking proximate to service, employment, head trauma, and the like.  

Any tests or studies deemed necessary for an accurate assessment should be conducted, and the results should be associated with the claims file and discussed in the examination report.  The examination report should include a detailed account of all pathology found to be present.  The examiner should address the following:
      (a) Is it at least as likely as not (50 percent or greater probability) that a seizure disorder had its onset during the Veteran's active service?
      (b) Is it at least as likely as not (50 percent or greater probability) that a seizure disorder is a result of any incident of service, to include trauma, noise exposure, combat experiences, or exposure to herbicides?
      (c) Is it at least as likely as not (50 percent or greater probability) that a seizure disorder was manifested within one year following the Veteran's service, although not medically diagnosed until many years later?
      (d) Is it at least as likely as not (50 percent or greater probability) that a seizure disorder has been chronic and continuous since the Veteran's active service?
      (e) Is it at least as likely as not (50 percent or greater probability) that a seizure disorder is either (i) secondary to, or, (ii) permanently aggravated by, the Veteran's service-connected PTSD or any medication used to treat PTSD?  
	(f) If the answers to the above questions do not disclose a likely etiology of the Veteran's seizure disorder, please provide an opinion as to the likely etiology of the seizure disorder or explain why no etiology can be determined.  

In answering these questions, the examiner must comment on the Veteran's lay statements as to onset and history of seizures.  

The rationale for all opinions expressed should be provided in a legible report.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should so indicate.  The examiner should state the reason why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If the examiner is unable to reach an opinion because there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.  After development and an attempt to obtain the identified information, the claims file should be returned to the examiner for an updated opinion.  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claim on appeal.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


